DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 fails to define a preamble. There should be a colon (:) after “comprising”, thereby clearly separating the claim’s body from a preamble.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

ALL claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the metal frame is electrically connected to a floor in the terminal device” is indefinite, since it’s unclear how the metal frame is electrically connected to a mere “floor in the terminal device”. It’s NOT understood what makes the metal frame electrically connected to a floor as claimed. Further, “a floor” in “a terminal device” is NOT well established in the art. The spec., e.g., ¶ [0015] of the invention, discloses “The foregoing floor 2 may be a circuit board, a metal middle cover or the like. The foregoing metal frame 1 is electrically connected to the floor 2 within the terminal device, so that the metal frame 1 can be grounded.” As such, for purposes of examination, the indefinite clause will be interpreted as --the metal frame is electrically connected to a circuit board in the terminal device, so that the metal frame is grounded--.
Claim 2 reciting “any group of feed points” is indefinite, since it’s unclear whether these are in addition to the feed points recited in claim 1. For purposes of examination, this limitation will be interpreted as --any of the two groups of feed points--. 
Claim 4 reciting “wherein spacing between two adjacent slots” are indefinite, since it’s unclear whether these slots refer back to the two slots recited in claim 1. For purposes of examination, this limitation will be interpreted as --wherein spacing between two adjacent slots of the at least two slots--. 
Claim 5 reciting “wherein spacing between any two adjacent slots is the same” is indefinite, since it’s unclear whether these slots are in addition to the two slots recited in claim 1. For purposes of examination, this limitation will be interpreted as --wherein spacing between any two adjacent slots of the at least two slots is the same--.
Claim 6 reciting “wherein a shape of the slot” is indefinite, since it’s unclear which slot is being referred to. For purposes of examination, this limitation will be interpreted as --wherein a shape of the ring-shaped slots--. 
Claim 7 reciting “wherein in two groups of feed points corresponding to each slot” is indefinite, since it’s unclear whether these are in addition to those recited in claim 1. For purposes of examination, this limitation will be interpreted as --wherein in the two groups of feed points corresponding to each slot--. 
Claim 8 reciting “whereinthe shape of the slot is the square, different groups of feed points in two groups of feed points corresponding to each slot are respectively located on portions of the metal frame corresponding to midpoints of different sides of the slot” is indefinite, since (a) it’s unclear whether these are in addition to the feed points recited in claim 1; and (b) scope of “different groups of feed points in the two groups of feed points” cannot be ascertained. For purposes of examination, this claim will be interpreted as --wherein each of the ring-shaped slots is a square, and different pairs of feed points in the two groups of feed points corresponding to each slot are respectively located on portions of the metal frame corresponding to midpoints of different sides of the slot--, thereby clearly reading on Fig. 3 of the invention. 
Claim 9 reciting “wherein the shape of the slot is the rhombus, different groups of feed points in two groups of feed points corresponding to each slot are respectively located on portions of the metal frame corresponding to different corners of the slot” is indefinite, since (a) it’s unclear which shape of which slot is being referred to; and (b) scope of “different groups of feed points in two groups of feed points corresponding to each slot” cannot be ascertained. For purposes of examination, this claim will be interpreted as --wherein each of the ring-shaped slots is a rhombus, and different pairs of feed points in the two groups of feed points corresponding to each slot are respectively located on portions of the metal frame corresponding to different corners of the slot--, thereby clearly reading on Fig. 5 of the invention. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable (antenna) device. 

The following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) An antenna of a terminal device, the antenna comprising: 
a metal frame, wherein a side of the metal frame is provided with at least two slots, and the slots are ring-shaped slots; 
portions of the metal frame at two sides of each slot of the at least two slots are provided with two groups of feed points, of the two groups of feed points include an antenna feed point located on a portion of the metal frame at an inner side of the slot, and a ground feed point located on another portion of the metal frame at an outer side of the slot; and 
the metal frame is electrically connected to a circuit board in the terminal device, so that the metal frame is grounded.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of “portions of the metal frame at two sides of each slot of the at least two slots are provided with two groups of feed points, each of the two groups of feed points include an antenna feed point located on a portion of the metal frame at an inner side of the slot, and a ground feed point located on another portion of the metal frame at an outer side of the slot; and the metal frame is electrically connected to a circuit board in the terminal device, so that the metal frame is grounded.”
Claims 2-10 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irci (US 10200092)
Kim (US 2019/0036210)
Kim (US 2017/0302771)
Hung (US 2016/0112551)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845